
	
		II
		110th CONGRESS
		1st Session
		S. 856
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 13, 2007
			Ms. Snowe introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To terminate authorization for the project
		  for navigation, Rockport Harbor, Maine.
	
	
		1.Termination of authorization
			(a)In generalThe portion of the project for navigation,
			 Rockport Harbor, Maine, authorized by the first section of the Act of August
			 11, 1888 (25 Stat. 400), located within the 12-foot anchorage described in
			 subsection (b) is not authorized.
			(b)Description of anchorageThe anchorage referred to in subsection (a)
			 is more particularly described as—
				(1)beginning at the westernmost point of the
			 anchorage at N128800.00, E349311.00;
				(2)thence running north 12 degrees, 52
			 minutes, 37.2 seconds, east 127.08 feet to a point at N128923.88,
			 E349339.32;
				(3)thence running north 17 degrees, 40
			 minutes, 13.0 seconds, east 338.61 feet to a point at N129246.51,
			 E349442.10;
				(4)thence running south 89 degrees, 21
			 minutes, 21.0 seconds, east 45.36 feet to a point at N129246.00,
			 E349487.46;
				(5)thence running south 44 degrees, 13
			 minutes, 32.6 seconds, east 18.85 feet to a point at N129232.49,
			 E349500.61;
				(6)thence running south 17 degrees, 40 minutes
			 13.0 seconds, west 340.50 feet to a point at N128908.06, E349397.25;
				(7)thence running south 12 degrees, 52
			 minutes, 37.2 seconds, west 235.41 feet to a point at N128678.57, E349344.79;
			 and
				(8)thence running north 15 degrees, 32
			 minutes, 59.3 seconds, west 126.04 feet to the point of origin.
				
